DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/16/2019.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 9/16/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Statement of reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer implemented method comprising: detecting, via a controller executing code instructions of a dynamic tuning and power reduction control system in a wireless adapter front end, a plurality of concurrently operating wireless links operating via a plurality of antennas of an information handling system, wherein at least one configurable antenna of the plurality of antennas is configurable to have a plurality of antenna radiation patterns; receiving a trigger input indicating a trigger input indicating an operating condition of the plurality of antennas, wherein the trigger input may be selected from one or more indications of a radiation pattern of one or more of the antennas, a shared 
The closest prior art Muthukumar et al. (US 2014/0128032 A1), and Salhov et al. (US 2013/0107923 A1) are also generally directed to various aspects of a radiation pattern optimizing system actively computes and optimize the radiation pattern based on nature of trigger signal from sensor system that sense the close vicinity or proximity environment with property.  However, none of Muthukumar and Salhov teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, 15. For example, none of the cited prior art teaches or suggest the steps of receiving a trigger input indicating a trigger input indicating an operating condition of the plurality of antennas, wherein the trigger input may be selected from one or more indications of a radiation pattern of one or more of the antennas, a shared communication frequency band, a carrier aggregation operation, or operation of a plurality of radio access technologies; identifying an optimal antenna radiation pattern tuning configuration associated with the trigger input in a truth table stored in a memory, wherein the optimal antenna radiation pattern is selected based on a plurality of transmitting power levels of the plurality of antennas; and implementing the optimal antenna radiation pattern tuning configuration among the concurrently operating wireless links.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478